Citation Nr: 0732220	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-24 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1954 to 
November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDING OF FACT

The veteran's alleged stressors that caused his PTSD are 
uncorroborated.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In an October 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Two letters, dated in April and 
September 2006, were sent to the veteran providing him the 
information required by Dingess.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  A 
VA examination was not given in connection with the veteran's 
claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a medical opinion premised upon 
an unsubstantiated account is of no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458,460 (1993); Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996): Swann v. Brown, 5 vet. App. 
229, 233 (1993).  In short, there is no suggestion, except by 
unsubstantiated allegation, that the veteran's PTSD may be 
associated with an established event, injury or disease in 
service.  38 C.F.R. § 3.159(c)(4) (2006).  See Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McClendon v. 
Nicholson¸20 Vet. App. 79 (2006).  Accordingly, the Board 
finds that referral of the case for the purpose of obtaining 
a medical opinion regarding whether the veteran's other 
claimed conditions are etiologically related to service is 
not warranted.

As such, the Board finds that there is no further action to 
be undertaken to comply with the provisions of 38 U.S.C.A. 
§ 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the 
veteran will not be prejudiced as a result of the Board's 
adjudication of his claim.  
Background & Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law 
also provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125.  

In September 2004, the veteran initially filed an application 
requesting service connection for PTSD, which he believes is 
the result of traumatic incidents during his time in service.  

VA medical records reflect that the veteran was screened for 
PTSD in April 2004, with a negative result.  He was screened 
again in July 2005, with a positive result, and on August 22, 
2005, the veteran was examined by a VA physician.  At that 
time the veteran described two stressful events from service.  
He related that while aboard the USS Pickaway stationed 
offshore in Japan, a typhoon struck the ship and Commander 
Evans was washed away; and that when the ship went through 
the Panama Canal, the boat went to general quarters because 
the captain feared sniper attack.  In his assessment, the 
physician noted that the veteran had a poor memory and 
diagnosed him as having PTSD.

On August 25, 2005, the veteran was examined by a VA 
psychologist.  At that time, the veteran described two 
stressful events from service.  He recounted his story 
regarding the typhoon and Commander Evans.  He also described 
an incident in which he swam to a buoy to fasten a cable, and 
that a ship dragged the cable off the buoy and it wrapped 
around the veteran's leg, pulling him under water and cutting 
his thigh.  He related that he was under water for some time, 
fearing he would drown and that he was hospitalized for 3 
months after this incident.  In her assessment, the 
psychologist noted that the veteran had minor memory 
impairment and diagnosed him as having PTSD.

Service personnel records reflect that the veteran served 
aboard the USS Pickaway from June 1955 to August 1956.  
Service medical records, dated in August 1956, reflect that 
the veteran caught his right leg beneath a mooring cable 
while tying up the ship.  He suffered a severe contusion and 
minor laceration to the calf of his right leg.  There is no 
mention of the veteran having fallen into the water as a 
result of that incident.  Furthermore, these records show 
that the veteran returned to duty as fit 12 days after this 
event.

The RO contacted the United States Armed Services Center for 
Unit Records Research (USASCURR) in regard to the veteran's 
claim.  The responses from the USASCURR indicated that the 
USS Pickaway departed San Francisco Harbor en route to the 
Far East on August 20, 1955.  The cruise lasted until March 
23, 1956, when the ship returned to San Diego, where it 
remained for the next ten months.  Furthermore, the USASCURR 
was unable to locate information documenting that this ship 
encountered a typhoon resulting in Commander Evans getting 
washed overboard, or that the veteran fell overboard, during 
this time period.

The evidence of record does not verify any of the PTSD 
stressors indicated by the veteran.  First of all, it is 
apparent from the report made by the USASCURR that the USS 
Pickaway never passed through the Panama Canal.  Likewise, 
the veteran's personnel records also do not reflect any 
service in the Panama Canal.  Second, as noted above, there 
is no record of any Commander Evans ever falling overboard 
the USS Pickaway.  Thus, these events may not be used as a 
basis for establishing PTSD.

Regarding the cable securing event mentioned by the veteran, 
the dramatic details of it as told to the VA psychologist on 
August 25, 2005 are inconsistent with the details as 
described by the veteran elsewhere, and are not mentioned in 
the service medical records, which describes the actual 
injury the veteran sustained while tying up the ship.  For 
example, in a December 2004 statement, the veteran related 
that while he fell into the ocean, he had no memory of how he 
was rescued from the water.  In contrast, in October 2006, 
the veteran stated that he had been pulled from the water 
with a bow hook.  The veteran also stated in December 2004 
that he had been on a small boat in order to get to the buoy; 
however, in August 2005, he indicated that he swam to the 
buoy, (which is likewise inconsistent with a fall into the 
ocean).  The Board notes that an occurrence of near drowning 
would likely be significant enough to be included in service 
medical records; no such event is included in the veteran's 
service medical records.  Furthermore, as noted above, the 
service medical records show that the veteran returned to 
duty as fit only 12 days after the cable injury, which belies 
his report to the August 22, 2005 VA physician of a three 
month hospitalization.  The Board notes that both a VA 
physician and a psychologist have noted that the veteran has 
memory impairment.  

In light of the foregoing, the Board does not consider the 
veteran to be a credible historian, and his report may not be 
used a basis for establishing a stressor for the purposes of 
entitlement to service connection for PTSD.  Accordingly, the 
veteran's alleged stressors that caused PTSD are not 
corroborated and his appeal is denied.  


ORDER

Service connection for PTSD is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


